 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTio Pepe, Inc. and Bartenders, Hotel, Restaurant andCafeteria Employees Union, Local 36, Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO. Case 5-CA-10452May 30, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEUpon a charge filed on January 15, 1979, by Bar-tenders, Hotel, Restaurant and Cafeteria EmployeesUnion, Local 36, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO,herein called the Union, and duly served on Tio Pepe,Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint onJanuary 26, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 26,' 1978,following a Board election in Case 5-RC-10373, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;2and that, commencingon or about January 5, 1979, Respondent has refused,and continues to refuse, to meet and bargain in goodfaith with the Union, and at all times thereafter, Re-spondent has refused, and continues to date to refuse,to bargain collectively with the Union as the exclu-sive bargaining representative, although the Unionhas requested and is requesting it to do so. On Febru-ary 5, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On February 16, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 8,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show CauseI The complaint erroneously alleges the date of the certification to be Oc-tober 25, 1978.2 Official notice is taken of the record in the representation proceeding,Case 5-RC-10373, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.why the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsits refusal to bargain, but attacks the appropriatenessof the unit and the certification on the basis that theBoard erred in certifying the Union as the exclusivebargaining representative of Respondent's employees.In his Motion for Summary Judgment, counsel forthe General Counsel alleges that Respondent seeks torelitigate issues previously considered in the underly-ing representation case and that there are no factualissues warranting a hearing. In its response and oppo-sition to the Motion for Summary Judgment and No-tice To Show Cause, counsel for Respondent con-tends that newly discovered evidence, previouslyunavailable, vitiates the factual principles relied onby the Board in the representation matter in conclud-ing, inter alia, that the captains are nonsupervisoryemployees and that the preelection conduct attrib-uted to them did not warrant the setting aside of theelection.Our review of the record herein, including the rec-ord in Case 5-RC-10373. reveals that on February23, 1978, the Union filed the petition alluded toabove. Thereafter, the Regional Director for Region 5conducted a hearing on March 17, 1978. In the Deci-sion and Direction of Election issued on March 29,1978, the Regional Director, inter alia, found, con-trary to the position of Respondent, that captainswere not supervisors within the meaning of the Act.On April 11, 1978, Respondent filed with the Board arequest for review of the aforesaid Decision and Di-rection of Election citing the unit placement of cap-tains and bookkeepers as its principal grounds there-for. On April 24, 1978, the Board granted request forreview only with respect to the unit placement of cap-tains. The Regional Director, pursuant to the provi-sions of Section 102.67(b) and (c)(3) of the Board'sRules and Regulations, conducted the election as pre-viously scheduled except that the ballots of the cap-tains were challenged and all of the other ballots wereimpounded pending the Board's determination on therequest for review. On May 5, 1978, Respondent filedtimely objections to conduct affecting the results of242 NLRB No. 98636 TIO PEPE, INC.the election.3On August 15, 1978, the Board issued itsDecision on Review, 237 NLRB 537 (1978), affirmingthe Regional Director's Decision and Direction ofElection. On August 21, 1978, Respondent filed a mo-tion for reconsideration of the Board's Decision onReview. On August 22, 1978, the Board issued anorder amending its original Decision on Review anddirecting that the impounded ballots be opened andcounted. On September 25, 1978, the Board issued anorder denying Respondent's motion for reconsider-ation.On September 29, 1978, the impounded ballotswere opened and counted. The tally of ballots re-vealed that of 54 eligible voters, 31 voted for theUnion, 20 voted against the Union, and that I votewas challenged.On October 10, 1978, Respondent moved to trans-fer the proceedings to the Board.By an order dated October 24, 1978. the Board de-nied the motion to transfer the proceedings.On October 26, 1978, the Regional Director for Re-gion 5 issued a Supplemental Decision and Certifica-tion of Representative.4On November 9, 1978, Respondent filed a timelyrequest fbr review which was denied by the Board onDecember 14, 1978.By letter dated December 28, 1978, the Union re-quested that Respondent meet with it to begin collec-tive bargaining for the unit of employees involvedherein.Respondent, by letter dated January 5, 1979, ad-vised the Union that it would not recognize the certi-fication of representative referred to above, andwould not meet with the Union for collective bargain-ing.In his response and opposition to the Motion forSummary Judgment and Notice To Show Cause,counsel for Respondent indicated that newly discov-ered evidence fortifies Respondent's contention withrespect to the unit placement of captains and the ef-fect of their preelection conduct on the outcomethereof. The new evidence proffered consisted of anaffidavit from Respondent's co-owner. Jesus Perez,dated March 19. 1979. and unsworn statements fromtwo waiters and one busboy. Perez avers in substancethat shortly before March 3, 1979, he learned of dis-satisfaction among the waiters because the captainshad -rneged on their promise to increase their split oftips after the Union won the election. Perez statedthat he called the employees together on Saturday.) The objections. inter alia, alleged that the captains both threatened em-ployees and promised to increase their split of gratuities if the Union won theelection.'The appropriate unit is: All kitchen and dining room employees em-ployed by the Employer at its Baltimore. Mar land, location, excluding alloffice clerical employees, guards, and supervisors as defined in the Act.March 3, 1979, and that in this meeting the captainsagreed to change the tip split for the waiters and bus-boys.In their unsworn statements dated March 3, 1979,5the two waiters and the busboy allege merely thatduring the period before the election the captainspromised to increase the split of the tips in favor ofthe waiters and busboys.In its Decision on Review in the representationproceeding the Board found no merit in Respondent'scontention that the captains are supervisors withinthe meaning of the Act. In reaching this conclusionthe Board pointed out that the evidence establishedthat: tips appeared to be controlled by tradition, thatthere was no evidence that the captains had been toldthey had authority to change the distribution of tips,and that they (the captains) had not exercised anyauthority over the splitting of tips.Apart from any question of timeliness of Respon-dent's submission of this evidence we are not per-suaded that the new evidence adds any meaningfulindicia of the supervisory status to the captains. It isclear that Perez simply called the dining room em-ployees together on March 3, 1979, and thereby or-chestrated whatever change that was made in the tips.Consequently the criterion alluded to in the afore-mentioned Decision on Review has not been met.We come now to the unsworn claims of the twowaiters and one busboy that some of the captainspromised them a larger split of the tips if the Unionwon. It is quite possible for one employee to "prom-ise" another added benefits if the Union wins. Theability to make the promise in no way demonstratesthat the employee has the power to carry it out. In-deed here, on the employees' own evidence, the tipswere not changed until Respondent took action.It is clear that the new evidence does not contributematerially to that previously considered in the repre-sentation proceeding and therefore offers no reasonfor reopening the record therein. Accordingly, themotion to reopen the record in the representationmatter is hereby denied.6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'I The untyped parts of the statements are written in Spanish. The) appearto have been signed by two waiters and one busboy.I Although the motion to reopen carries the number of the representationcase it was submitted together with the response to the Motion To ShowCause. Therefore the Board feels it is properly considered in this proceedingas part of our determination of the merits of the Motion for Summary Judg-ment.'See Pitsburgh Plate Glass Co. .N L R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs 102.67 (f) and 102.69(c)637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, other than as discussedabove, nor does it allege that any special circum-stances exist herein which would require the Board toreexamine the decision made in the representationproceeding. We therefore find Respondent has notraised any issue which is properly litigable in this un-fair labor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(CTI. THE BUSINESS (IF RESPONDENTRespondent, a Maryland corporation, is engaged inthe operation of a restaurant at its Baltimore, Mary-land, location. During the preceding 12 months, arepresentative period, Respondent had gross revenuesin excess of $500,000. During the same period, Re-spondent purchased and received, in interstate com-merce, products valued in excess of $50,000 frompoints located outside the State of Maryland.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDBartenders, Hotel, Restaurant and Cafeteria Em-ployees Union, Local 36, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All kitchen and dining room employees em-ployed by the Employer at its Baltimore, Mary-land, location, excluding all office clerical em-ployees, guards and supervisors as defined in theAct.2. The certificationOn April 29, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 26, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 28, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about January 5, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 5, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECTI OF TIHE UNFAIR LABOR PRACTICESUPON (OMMERCEThe activities of Respondent set forth in sectionIII. above, occurring in connection with its operationsdescribed in section , above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.638 TIO PEPE, INC.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultr' Company, Inc., 136 NLRB785 (1962); Commerce Company d/h/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC(IUSIONS OF LAW1. Tio Pepe, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Bartenders, Hotel, Restaurant and CafeteriaEmployees Union, Local 36, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All kitchen and dining room employees em-ployed by the Employer at its Baltimore, Maryland,location, excluding all office clerical employees,guards. and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since October 26, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about January 5, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isintertering with, restraining, and coercing. employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TioPepe, Inc., its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Bartenders, Hotel, Res-taurant and Cafeteria Employees and Bartenders In-ternational Union, AFL-CIO. as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All kitchen and dining room employees em-ployed by the Employer at its Baltimore. Mary-land, location, excluding all office clerical em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached. embody such understanding in asigned agreement.(b) Post at its Baltimore, Maryland. restaurantcopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 5, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered bh anyother material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.I In the event Ihai this Order is enforced bh a judgment of a United StatesCourt of Appeals. the vords n the notice reading "Posted h order of theNational La)or Relations Board'" shall read "Piosted Pursuant to a Judgmentof he United States Court Iof Appeals Enforcing an Order of the Nationall.ahor Relations Board"639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Bar-tenders, Hotel, Restaurant and Cafeteria Em-ployees Union, Local 36, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All kitchen and dining room employees em-ployed by the Employer at its Baltimore,Maryland, location, excluding all office cleri-cal employees, guards and supervisors as de-fined in the Act.Tlo PEPE, INC.640